DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 September 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 7,659,808) in view of Varella et al. (US 2012/0098652) and further in view of Haynes (US 2010/0019479).
Regarding claim 1:
Cooper discloses:
A messaging system for a vehicle, comprising:
a remote removeably positionable within the vehicle and configured to receive user input and generate, based on the predefined message, a display message (column 7, lines 10-20, where this is a “remote control,” not part of the vehicle, so it’s removeable; the messages are “Stored therein” and thus predefined);
a message board removeably positionable within the vehicle and configured to be viewed from outside the vehicle (column 4, lines 5-20, where it can be “located in other locations” so it must be removeably positionable),
wherein the message board is spaced apart from the remote, and wherein the message board is communicatively coupled to the remote to receive the display message and present the display message to be viewed from outside the vehicle (column 7, lines 10-20); and
a display device positionable within the vehicle to be viewed by a user within the vehicle, wherein the display device is spaced apart from the message board and the remote (column 5, lines 30-50).
Cooper does not disclose:
(A) wherein the user input has at least a verbal portion;
determine, based on the verbal portion, content of the user input;
select, based on the content of the user input, a predefined message from a database of predefined messages, wherein the predefined message matches the content of the user input.
(B) “wherein the display device is communicatively coupled to the remote to receive the display message and present the display message to be viewed by the user within the vehicle” (this appears implicit to the description but Cooper admittedly does not explicitly disclose that this device presents the display message received from the remote).
Regarding (A):
Varella discloses:
wherein the remote is configured to:
(A) wherein the user input has at least a verbal portion (paragraph 31: “voice commands”);
determine, based on the verbal portion, content of the user input (paragraph 31: “speech recognition”);
select, based on the content of the user input, a predefined message from a database of predefined messages, wherein the predefined message matches the content of the user input (paragraph 31: “triggers corresponding preset message”).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Cooper the elements taught by Varella.
The rationale is as follows:
Cooper and Varella are directed to the same field of art.
Varella teaches a convenient way to control a messaging system. One of ordinary skill in the art could have included it with predictable results.
Regarding (B):
Haynes discloses:
	wherein a display device presents the display message to be viewed by the user within the vehicle (paragraph 52).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Cooper in view of Varella wherein the display device is communicatively coupled to the remote to receive the display message and present the display message to be viewed by the user within the vehicle, as suggested by Haynes (Haynes teaches displaying the display message on a console very similar to Cooper’s display device; since in Cooper the remote is used to select the message it must be coupled to the remote to remove it in order to do this).
	The rationale is as follows:
	Cooper, Varella, and Haynes are directed to the same field of art.
	Cooper already has a display device, message board, and remote, and only fails to explicitly disclose that the message is shown to the driver. Haynes teaches this rather obvious element. One of ordinary skill in the art could have included it with predictable results.
	Regarding claim 3:
	Cooper, etc ., discloses:
wherein the remote further comprises a plurality of input buttons (e.g., Cooper Fig. 7).
	Regarding claim 7:
	Cooper, etc ., discloses:
wherein the message board comprises at least one from the group consisting of a light-emitting diode (LED) array, a liquid crystal display (LCD) array, a mini projector, and a hologram (Cooper Fig. 9: “LED display”).
Regarding claim 23:
	Cooper, etc ., discloses:
wherein the remote is removably couplable to the vehicle (as per Cooper column 7, lines 1-10).

Claim(s) 2 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Varella, and further in view of Haynes, and further in view of Li et al. (US 9,575,563)
Regarding claim 2:
Cooper, etc., discloses a messaging system as discussed above.
Cooper, etc., does not disclose:
“wherein the predefined message is selected based on a machine learning algorithm”
Li discloses:
using a machine learning algorithm to determine the proper response to speech (column 9, lines 40-55).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Cooper wherein the predefined message is selected based on a machine learning algorithm, as suggested by Li.
The rationale is as follows:
Cooper, Varella, Haynes, and Li are directed to the same or related fields of art.
Cooper, etc., already discloses selecting a predefined message based on voice input. Li discloses that determining the proper response to a voice input (Speech) can be improved with a machine-learning process. One of ordinary skill in the art could have included this with predictable results.



Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Varella, and further in view of Haynes, and further in view of Wafford (US 2019/0130874; date of provisional application 62/580,815 is relied upon)1
	Regarding claim 20:
	Cooper, etc., discloses a messaging system as discussed above.
	Cooper, etc., does not disclose:
 “wherein the display message comprises an emoji selected from the group consisting of a happy face and a sad face.”
Wafford discloses:
wherein the display message comprises an emoji selected from the group consisting of a happy face and a sad face (paragraph 18).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include this element from Wafford.
The rationale is as follows:
Cooper, Varella, Haynes, and Wafford are directed to the same field of art.
This improves the expressiveness of the display system. One of ordinary skill in the art could have included it with predictable results.

Claims 4, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Varella, and further in view of Haynes, and further in view of Kim (US 2016/0332562; hereafter Kim ‘562).
Regarding claim 4:
Cooper, etc., does not disclose:
“wherein the remote is communicatively coupled to an on-board diagnostic (OBD) port of the vehicle and configured to read vehicle data via the OBD port, and wherein the remote is configured to transmit a message to the message board with instructions for displaying a message based on the vehicle data”
Kim ‘562 discloses:
wherein the remote is communicatively coupled to an on-board diagnostic (OBD) port of the vehicle and configured to read vehicle data via the OBD port, and wherein the remote is configured to transmit a message to the message board with instructions for displaying a message based on the vehicle data (Kim ‘562 discloses that vehicle information is received through the interface unit, or remote, in paragraph 92; where the vehicle information can include OBD information as per paragraph 121).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Cooper, etc., the elements taught by Kim ‘562.
The rationale is as follows:
Cooper, Varella, Haynes, and Kim ‘562 are directed to the same field of art.
Kim ‘562 discloses additional information that can be displayed by the vehicle, improving communication. This is a known improvement that could have been included with predictable results.
Regarding claim 6:
Cooper, etc. discloses:
wherein the on-board diagnostic (OBD) port receives data from at least one from the group consisting of vehicle speed, idle engine revolutions per minute (RPM), engine diagnostics, powertrain diagnostics, vehicle identification number, calibration identification number, ignition counter, emissions control system counters, fuel and air metering, air intake temperatures, coolant temperatures, throttle/petal position, fuel temperature, fuel composition data, fuel pressure, oil temperature, oil pressure, fuel injector performance, engine temperature, injection pump fuel metering, cylinder injection circuit monitoring, cylinder misfire detection, monitor crankshaft position, monitor ignition coils, braking data, anti-lock brake system monitoring, air bag status, power window position, global positioning system (GPS) location, door locked status, door unlocked status, hazard light status, headlight data, blinker data, horn status, steering data, seatbelt status, seat position, change in velocity, steering angles, radio and entertainment systems data, air conditioning system data, heating system data, emissions data, refrigerant pressure, power steering pressure sensor data, cruise control data, on-board computer process data, transmission control systems data, and combinations thereof (e.g., Kim ‘562 paragraph 122).
Regarding claim 16:
Cooper, etc., discloses:
displaying, on the message board, at least one from the group consisting of weather reports, road conditions, data from an on-board diagnostic port of the vehicle, and data collected at a central server from similar messaging systems (Kim ‘562 paragraph 128).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Varella, and further in view of Haynes, and further in view of Kim ‘562, and further in view of Gerlach (US 2016/0263996).
Regarding claim 5:
Cooper, etc., discloses a messaging system as discussed above.
Cooper, etc., does not disclose:
“wherein the remote is communicatively coupled to the OBD port via a smartphone.”
Gerlach discloses using a smartphone to manage vehicle applications (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Cooper, etc., wherein the remote is communicatively coupled to the OBD port via a smartphone, as suggested by Gerlach.
The rationale is as follows:
Cooper, etc. and Gerlach are directed to the same field of art.
In similar circumstances, Gerlach discloses using a smartphone to control vehicle operations, in particular where there is a communication link. This is the situation disclosed in Kim ‘586. One of ordinary skill in the art could have included it with predictable results. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Varella, and further in view of Haynes, and further in view of Kim et al. (US 2018/0297586; hereafter Kim ‘586)
Regarding claim 10:
Cooper, etc. discloses a messaging system as discussed above.
 Cooper, etc., does not disclose:
“wherein the user input is additionally further received from a sensor selected from the group consisting of a heart rate monitor, a blood flow sensor, a sweat sensor, a respiratory rate monitor, a blood pressure monitor, a blood glucose level sensor, an electrocardiogram sensor, a skin conductance sensor, and combinations thereof.”
Kim ‘586 discloses:
the user input comprises data from at least one selected from the group consisting of a heart rate monitor, a blood flow sensor, a sweat sensor, a respiratory rate monitor, a blood pressure monitor, a blood glucose level sensor, an electrocardiogram sensor, a skin conductance sensor, and combinations thereof (paragraph 29).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Cooper, etc. the elements taught by Kim ‘586.
The rationale is as follows:
Cooper, Haynes, and Kim ‘586 are directed to the same field of art.
In very similar circumstances, Kim ‘586 teaches various ways to monitor a driver and display information, improving the usefulness of the display. One of ordinary skill in the art could have included it with predictable results.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Varella, and further in view of Haynes, and further in view of DeLine et al. (US 6,366,213).
Regarding claim 13:
Cooper, etc., discloses a messaging system as discussed above.
Cooper, etc., does not disclose:
wherein the display device within the vehicle is combined with the rear view mirror of the vehicle.
DeLine discloses:
wherein the display device within the vehicle is combined with the rear view mirror of the vehicle (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Cooper, etc., the elements taught by DeLine.
The rationale is as follows:
Cooper, etc., and DeLine are directed to the same field of art.
Cooper already has display; DeLine shows that one can be incorporated into the rear view mirror. The position of the display is a matter of choice and one of ordinary skill in the art could easily have decided to incorporate it in the rear view mirror.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Varella, and further in view of Haynes, and further in view of Hu (US 2016/0089059).
	Regarding claim 14:
	Cooper in view of Haynes discloses a messaging system as discussed above.
	Cooper in view of Haynes does not disclose:
“a de-escalation protocol for an occupant of the vehicle, wherein the de-escalation protocol is at least one selected from the group consisting of initiating a telephone call to a friend or a family member or designated contact of the occupant; activating a massage utility of a seat of the vehicle; and combinations thereof.” Hu discloses:
a de-escalation protocol for an occupant of the vehicle, wherein the de-escalation protocol is at least one selected from the group consisting of initiating a telephone call to a friend or a family member or designated contact of the occupant; activating a massage utility of a seat of the vehicle and combinations thereof (paragraph 64).
It would have been obvious to one of ordinary skill in the art to include in Wafford, etc., the elements taught by Hong.
The rationale is as follows:
Wafford, etc., already monitors the user’s emotion. It makes sense to go further and takes steps to reduce the stress as taught by Hu. This can improve the health and/or safety of the driver.

Claims 17, 18, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Varella, and further in view of Haynes, and further in view of Kim ‘586 and further in view of Kanda et al. (US 2016/0378424)
Regarding claim 17:
Cooper, Varealla, Haynes, and Kim ‘586 discloses a method of operating a message system for a vehicle as discussed above in the rejection of claim 10 (wherein the method is performed when the system operates). 
Many elements of this claim have already been discussed with respect to that earlier rejection.
Cooper, Haynes, and Kim ‘586 discloses:
wherein automatically displaying the message on the message board and the display device comprises:
wirelessly transmitting the message from a remote that is removably couplable to the vehicle at a position spaced apart from the display device and the message board (Cooper column 8, lines 50-60: “transmits a signal”);
automatically displaying the message on the message board in response to transmitting the message from the remote (Cooper column 8, lines 55+: “the parsed data is [then] displayed…”); and
automatically displaying the message on the display device in response to transmitting the message from the remote (follows from the teaching of Haynes).
Cooper, Varella, Haynes, and Kim ‘586 does not disclose:
“transmitting the verbal input from the user to a central server;
“interpreting the verbal input at the central server;
“processing the verbal input at the central server, wherein the processing comprises approving, refining, or declining the spoken word or phrases”
Kanda discloses:
transmitting the verbal input to a central server (paragraph 130: the voice conversation server);
interpreting the verbal input at the central server (paragraph 131);
processing the verbal input at the central server, wherein the processing comprises approving, refining, or declining the spoken word or phrases (paragraph 131).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Cooper, etc., the elements taught by Kanda.
The rationale is as follows:
Varella discloses voice inputs but does not describe in detail how the system understands them.
Kanda discloses a known way of interpreting them and identifying commands. One of ordinary skill in the art could have included this in Cooper, etc. in order to implement the system.
Regarding claim 18:
Cooper, etc., discloses:
wherein the central server selects the predefined message based on a machine learning algorithm (the process described by Kanda can be considered a machine learning algorithm, as follows from, e.g., paragraphs 113-116).
Regarding claim 24:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Varella, Haynes, and further in view of Kim ‘562, and further in view of DeWind et al. (US 2006/0164230)
Regarding claim 25:
Cooper, etc., discloses a message system as discussed in the rejection of claim 1.
Cooper, etc., does not disclose:
“a camera configured to capture a camera view of an exterior environment behind the vehicle, wherein the display device is communicatively coupled to the camera to display the camera view, and wherein the display device is configured to present the display message by superimposing the display message over the camera view.”
Kim ‘562 discloses:
a camera configured to capture a camera view of an exterior environment behind the vehicle, wherein the display device is communicatively coupled to the camera to display the camera view (Kim ‘562 paragraph 231), and wherein the display device is configured to present the display message (taught by Haynes as discussed above).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Cooper in view of Haynes this further element, also taught by Kim ‘562.
The rationale is as follows:
Cooper, Haynes, and Kim ‘562 are directed to the same field of art.
A camera that shows the surroundings is quite common in a vehicle and has clear benefits to the driver. One of ordinary skill in the art could have included it with predictable results.
Cooper, etc., still does not disclose:
that it presents the display message “by superimposing the display message over the camera view.” 
(This is at least implied by Kim ‘562: Kim ‘562 discloses that the same display is used to control the exterior message – e.g., paragraph 213 – as the camera – e.g., paragraph 242 – and the camera view is superimposed with other vehicle-related information per, e.g., paragraph 244. But as applicant has argued whether this really means it is “superimposed” DeWind will now be relied upon).
DeWind discloses:
wherein a display message is superimposed over the camera view (paragraphs 250-251: “graphic overlay superimposed onto the…video feed” where the graphic overlay can be “text.”).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Cooper, etc., the elements taught by DeWind.
The rationale is as follows:
Cooper, Haynes, Kim ‘562, and DeWind are directed to the same field of art.
Although Haynes discloses displaying the message and Kim ‘562 the camera image, as they are from different references they never clearly show that one is superimposed over the other. DeWind shows in very similar circumstances that text can be superimposed over a camera image. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 26:
Cooper, etc., discloses:  
wherein the camera is a 360-degree camera, and wherein the display device provides a 360-degree camera view to the user (Kim ‘562 paragraph 231).

Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Varella, and further in view of Haynes and further in view of Kim ‘562 and further in view of Kim ‘586 and further in view of DeWind and further in view of Kanda et al. (US 2016/0378424)
Regarding claims 27-28:
These claims are just the combination of elements separately discussed with respect to claims 25 and 26 earlier in combination with the subject matter of claim 17 above. The combination of all these elements together is equally obvious. No further elaboration is necessary.

Response to Arguments
Applicant's arguments filed 29 September 2022 have been fully considered but they are not persuasive.
Applicant argues the prior art used in the rejection(s) doesn’t disclose the new language of the claims directed to selecting a predefined message from a database based on the verbal portion of user input.
The Examiner agrees. Although Wafford (relied upon for some claims before, and still for claim 20) does disclose voice recognition, it does not disclose all the new language of the claims.
However, it is taught by Varella as applied above. Therefore applicant’s arguments are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Note that US 2019/0130874 expands on the provisional application 62/580,815, so not every element in the publication is in the provisional application. However, there is support in the provisional for every element relied upon.